986 P.2d 665 (1999)
162 Or. App. 674
STATE of Oregon, Respondent,
v.
Ricardo QUINTERO, Appellant.
(97038212C and 97048245C; CA A102861 (Control) and CA A102862)
Court of Appeals of Oregon.
Submitted on Record and Briefs August 6, 1999.
Decided September 15, 1999.
David E. Groom, Public Defender, and Stephen J. Williams, Deputy Public Defender, filed the brief for appellant.
Hardy Myers, Attorney General, Michael D. Reynolds, Solicitor General, and Richard D. Wasserman, Assistant Attorney General, filed the brief for respondent.
Before De MUNIZ, Presiding Judge, and HASELTON and WOLLHEIM, Judges.
PER CURIAM.
Defendant appeals from the revocation of his probation, arguing that the record does not support a finding that he knowingly, voluntarily and intelligently waived his right to counsel. The state concedes that the trial court's failure to advise defendant of his right to counsel requires reversal of his convictions. See generally State v. Meyrick, 313 Or. 125, 831 P.2d 666 (1992). We agree that the record does not show that defendant knowingly, voluntarily and intelligently waived his right to counsel. We therefore accept the state's concession of error.
Reversed and remanded.